UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:405.523.5200 Date of fiscal year end:December 31 Date of reporting period:June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in it regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for educing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1:Report to Shareholders Semi-Annual Report June 30, 2011 June 30, 2011 Dear Participant: The first six months of 2011 were difficult in many parts of the globe, with a tsunami in Japan, unrest in the Middle East and rising energy prices.Surprisingly, the S&P 500 was up 6% through mid-year.By comparison, the main international stock index, EAFE, was up only 5.4% in the first six months of 2011.In similar fashion, the Barclays US Aggregate index (a broad US bond index) was up 2.3%. During the past twelve months, the Dual Strategy Fund out-performed the S&P 500, its main benchmark.The Fund was up 36.6% while the S&P returned 30.7% Despite changing world events, the Dual Strategy Fund continues its long term and stated commitment to diversified, high quality, large capitalization stocks, with one half of the portfolio following value investing and the other half using a growth approach.Generally speaking, value investing is aimed at buying the most assets at the cheapest price.Growth investing, on the other hand, focuses on finding stocks with rapidly growing earnings. As always, the Dual Strategy Fund works to combine the best ideas from these two basic and historic investment themes. There are no guarantees in investing, but we continue to believe these two linked and equally-weighted strategies are a sound strategy for long term stock market investing. Sincerely, David R. Carpenter, President American Fidelity Dual Strategy Fund, Inc. The performance information presented represents past performance, and is not a guarantee of future results. Current performance American Fidelity Dual Strategy Fund, Inc. (the “Fund”) may be lower or higher than the performance presented here. Investment return and principal value will fluctuate such that an investor’s units, when redeemed, may be worth more or less than their original cost. You should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.This information and other important information about the Fund is contained in the Fund’s prospectus and the prospectuses of the separate accounts through which you may invest in the Fund. Please contact your representative to obtain the prospectuses, or call American Fidelity directly at 800.662.1106. You should carefully read the prospectuses before investing. Performance data current to the most recent month-end and quarter-end may be obtained at the toll-free telephone number provided above or at www.afadvantage.com. 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Assets and Liabilities June 30, 2011 (Unaudited) Assets Investments, at fair value (cost $145,353,608) $ 175,987,921 Accrued interest and dividends 210,992 Accounts receivable for shares purchased 205,999 Total assets 176,404,912 Liabilities Accounts payable for securities purchased 1,304,270 Total liabilities 1,304,270 Net assets $ 175,100,642 Composition of net assets: Net capital paid in on shares of capital stock $ 154,636,848 Undistributed net investment income 2,508,117 Accumulated net realized losses (12,678,636) Unrealized appreciation on investments 30,634,313 Net assets (equivalent to $11.014 per share based on 15,897,742 shares of capital stock outstanding) $ 175,100,642 See accompanying notes to financial statements. 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Operations Six months ended June 30, 2011 (Unaudited) Investment income: Income: Dividends (net of foreign taxes paid of $34,330) $ 1,309,203 Interest 20,893 1,330,096 Expenses: Investment advisory fees 429,340 Net investment income 900,756 Realized gains on investments: Proceeds from sales 57,939,758 Cost of securities sold 49,632,497 Net realized gains on investments 8,307,261 Unrealized appreciation on investments, end of period 30,634,313 Unrealized appreciation on investments, beginning of year 26,160,609 Change in unrealized appreciation on investments 4,473,704 Net increase in net assets resulting from operations $ 13,681,721 See accompanying notes to financial statements. 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statements of Changes in Net Assets Six months ended June 30, 2011 and Year ended December 31, 2011 (Unaudited) Increase in net assets from operations: Net investment income $ 900,756 1,648,169 Net realized gains on investments 8,307,261 15,954,001 Change in unrealized appreciation on investments 4,473,704 8,834,007 Net increase in net assets resulting from operations 13,681,721 26,436,177 Distributions to shareholders: Investment income — (1,900,000) Total distributions to shareholders — (1,900,000) Changes from capital stock transactions (4,695,883) (5,689,622) Increase in net assets 8,985,838 18,846,555 Net assets, beginning of year 166,114,804 147,268,249 Net assets, end of period $ 175,100,642 166,114,804 Undistributed net investment income $ 2,508,117 1,607,361 See accompanying notes to financial statements. 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Highlights (Unaudited) Six months ended Year Ended December 31 June 30 Per share data (1): Net investment income (loss) $ 0.10 0.11 0.14 0.15 Net realized and unrealized gains (losses) from securities 1.52 1.65 (4.88) 0.96 1.62 1.76 (4.74) 1.11 Distributions- investment income — (0.12) (0.13) (0.16) (0.15) Distributions – capital gains — — — (0.27) — Net increase (decrease) in net asset unit value 1.50 1.63 (5.17) 0.96 Net asset unit value, beginning of period 8.67 7.04 12.21 11.25 Net asset unit value, end of period $ 10.17 8.67 7.04 12.21 Net assets outstanding, end of period $ 166,114,804 147,268,249 119,218,457 202,281,876 Ratios: Ratio of expenses to average net assets 0.50% 0.50% 0.50% 0.50% 0.50% Ratio of net investment income to average net assets 1.03% 1.11% 1.46% 1.39% 1.28% Portfolio turnover rate 31.95% 102.34% 135.04% 84.35% 67.69% Total return (2) 36.55% 18.73% 25.01% (38.60)% 9.90% (1)Per share calculations were performed using the average shares outstanding method. (2)Total return figures do not reflect charges pursuant to the terms of the variable annuity contracts funded by separate accounts that invest in the Fund's shares. See accompanying notes to the financial statements. 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments June 30, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Apparel and Accessory Stores: Foot Locker, Inc. 12,200 $ 0.17% Limited Brands, Inc. 27,944 0.61% Nordstrom, Inc. 3,160 0.09% Ross Stores, Inc. 21,043 0.96% The Gap, Inc. 38,950 0.40% 2.23% Apparel and Other Finished Products: V.F. Corporation 2,900 0.18% 0.18% Auto Dealers, Gas Stations: Autozone, Inc. * 3,778 0.64% 0.64% Building Materials and Garden Supplies: Lowe's Companies, Inc. 55,700 0.74% The Home Depot, Inc. 12,095 0.25% Tractor Supply Company 4,800 0.18% 1.17% Business Services: Accenture plc ** 20,050 0.69% Alliance Data Systems Corporation * 5,800 0.31% Autodesk, Inc. * 11,370 0.25% Check Point Software Technologies LTD. * ** 9,665 0.31% FactSet Research Systems Inc. 5,985 0.35% Google Inc. * 1,252 0.36% Intuit Inc. * 10,100 0.30% Microsoft Corporation 41,364 0.61% Omnicom Group Inc. 9,170 0.25% Oracle Corporation 68,061 1.28% priceline.com Incorporated * 295 0.09% Rackspace Hosting, Inc.* 4,350 0.11% Salesforce.com, Inc. * 2,214 0.19% SAP AG ** 8,400 0.29% Solera Holdings, Inc. 9,145 0.31% The Western Union Company 22,800 0.26% TIBCO Software Inc.* 12,375 0.21% Visa Inc. 13,225 0.64% VMware Inc. * 3,350 0.19% 7.00% 7 Chemicals and Allied Products: Abbott Laboratories 40,900 $ 1.23% Air Products & Chemicals, Inc. 1,700 0.09% Albemarle Corporation 11,316 0.45% Ashland Inc. 2,600 0.10% AstraZeneca PLC ** 8,900 0.25% Biogen Idec Inc. * 4,900 0.30% CF Industries Holdings, Inc. 900 0.07% Celanese Corporation 2,985 0.09% E.I. du Pont de Nemours and Company 6,970 0.22% Eastman Chemical Company 1,400 0.08% Ecolab Inc. 9,510 0.31% Eli Lilly and Company 12,100 0.26% Endo Pharmaceuticals Holdings Inc.* 19,515 0.45% Gilead Sciences, Inc. * 19,969 0.47% Human Genome Sciences, Inc. * 6,775 0.10% IDEXXLaboratories, Inc. * 2,340 0.10% Johnson & Johnson 38,650 1.47% Merck & Co., Inc. 58,000 1.17% Nalco Holding Company 57,400 0.91% Novartis AG ** 13,825 0.48% Novo Nordisk A/S ** 2,980 0.21% Pfizer Inc. 22,000 0.26% PPG Industries, Inc. 1,600 0.08% Praxair, Inc. 5,460 0.34% Sanofi-Aventis ** 12,100 0.28% Shire Plc ** 5,640 0.30% The Dow Chemical Company 4,100 0.08% The Mosaic Company 11,045 0.43% The Scotts Miracle-Gro Company 5,575 0.16% 10.74% Coal Mining: Peabody Energy Corporation 11,967 0.40% Walter Energy, Inc. 5,942 0.40% 0.80% Communications: American Tower Corporation * 4,340 0.13% CBS Corporation 21,660 0.35% Comcast Corporation 11,700 0.17% DIRECTV, Inc. * 5,555 0.16% Level 3 Communications, Inc. * 520,000 0.73% NII Holdings, Inc. * 7,200 0.17% Viacom Inc. 6,300 0.18% Vodafone Group Plc ** 14,830 0.23% 2.12% Construction- Special Trade: Chicago Bridge & Iron Company N.V. ** 7,050 0.16% 0.16% 8 Depository Institutions: Capital One Financial Corporation 7,300 $ 0.22% Fifth Third Bancorp 28,400 0.21% Huntington Bancshares Incorporated 54,300 0.20% JPMorgan Chase & Co. 8,200 0.19% KeyCorp 43,100 0.21% The PNC Financial Services Group, Inc. 5,700 0.19% U.S. Bancorp 32,600 0.47% 1.69% Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 3,000 0.09% W. W. Granger, Inc. 5,598 0.49% 0.58% Eating and Drinking Places: McDonald’s Corporation 7,040 0.34% Starbucks Corporation 17,850 0.40% 0.74% Electric, Gas, and Sanitary Services: Ameren Corporation 10,100 0.17% Edison International 6,900 0.15% Entergy Corporation 3,900 0.15% FirstEnergy Corp. 7,000 0.18% NRG Energy, Inc. * 12,300 0.17% NV Energy, Inc. 17,600 0.15% Teco Energy, Inc. 15,700 0.17% The Williams Companies, Inc. 34,965 0.60% Waste Connections, Inc. 10,735 0.20% 1.94% Electronic and Other Electric Equipment: Altera Corporation 29,937 0.79% Amphenol Corporation 21,860 0.67% Analog Devices, Inc. 31,769 0.71% Avago Technologies Limited ** 5,950 0.13% Broadcom Corporation 5,425 0.10% General Electric Company 37,788 0.41% Intel Corporation 70,330 0.89% LM Ericsson Telephone Company ** 36,900 0.30% Molex Incorporated 90,000 1.11% Qualcomm Incorporated 46,925 1.52% Skyworks Solutions, Inc. * 21,319 0.28% Texas Instruments Incorporated 25,645 0.48% Whirlpool Corporation 8,316 0.39% Xilinx, Inc. 15,200 0.32% 8.10% Engineering, Accounting, Research, Mgmt and Relation Services: Fluor Corporation 27,550 1.02% KBR, Inc. 32,496 0.70% 1.72% 9 Fabricated Metal Products: Ball Corporation 4,200 $ 0.09% Parker-Hannifin Corporation 12,351 0.64% Stanley Black & Decker, Inc. 4,400 0.18% 0.91% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 30,780 1.02% Archer-Daniels-Midland Company 8,400 0.14% Bunge Limited ** 3,700 0.15% Corn Products International, Inc. 4,600 0.15% Diageo plc ** 6,385 0.30% General Mills, Inc. 8,695 0.18% H.J. Heinz Company 6,630 0.20% Hansen Natural Corporation * 5,710 0.26% Kraft Foods Inc. 9,755 0.20% PepsiCo, Inc. 4,740 0.19% The Coca-Cola Company 7,937 0.31% 3.10% Food Stores: Safeway Inc. 36,100 0.48% 0.48% Furniture and Fixtures: BE Aerospace, Inc. * 0.19% Johnson Controls, Inc. 14,600 0.35% Tempur-Pedic International Inc. * 17,359 0.67% 1.21% General Merchandise: Dillard's, Inc. 6,000 0.18% Dollar Tree, Inc. * 16,462 0.62% Macy's, Inc. 10,700 0.18% 0.98% Health Services: Laboratory Corporation of America Holdings * 8,900 0.49% 0.49% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 62,600 1.19% Digital Realty Trust, Inc. 5,935 0.21% 1.40% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 5,300 0.18% 0.18% Hotels, Other Lodging Places: Las Vegas Sands Corp. * 3,500 0.08% Marriott International, Inc. 9,767 0.20% Wyndham Worldwide Corporation 8,900 0.17% 0.45% 10 Industrial Machinery and Equipment: Apple Computer, Inc. * 7,625 $ 1.46% Caterpillar Inc. 7,058 0.43% Cisco Systems, Inc. 28,680 0.26% Cummins Engine, Inc. 13,655 0.81% Deere & Company 2,515 0.12% Dell Inc. * 46,711 0.44% Dover Corporation 32,393 1.25% Dresser-Rand Group Inc.* 14,671 0.45% Eaton Corporation 24,118 0.71% EMC Corporation * 57,806 0.91% Hewlett-Packard Company 13,852 0.29% International Business Machines Corporation 25,917 2.54% Joy Global Inc. 13,384 0.73% National Oilwell Varco, Inc. 5,900 0.26% Pitney Bowes, Inc. 15,400 0.20% Qlogic Corporation * 33,641 0.31% SanDisk Corporation * 14,233 0.34% SPX Corporation 5,350 0.25% Teradata Corporation * 23,981 0.82% Western Digital Corporation * 22,218 0.46% 13.04% Instruments and Related Products: 3M Company 8,485 0.46% Baxter International Inc. 39,950 1.36% Covidien plc ** 5,335 0.16% Danaher Corporation 9,715 0.29% Fossil, Inc. * 2,800 0.19% Illumina, Inc. * 3,595 0.16% Ingersoll-Rand PLC ** 12,365 0.32% Roper Industries, Inc. 15,400 0.73% Thermo Fisher Scientific Inc. * 3,415 0.13% Waters Corporation * 6,100 0.33% 4.13% Insurance Carriers: Ace LTD. ** 5,400 0.20% Aetna Inc. 10,600 0.27% Assurant, Inc. 9,400 0.19% Axis Capital Holdings Limited ** 55,000 0.97% Berkshire Hathaway Inc. * 12,200 0.54% CIGNA Corporation 26,475 0.78% Humana Inc. 5,800 0.27% Leucadia National Corporation 55,800 1.09% Lincoln National Corporation 13,000 0.21% Metlife Capital Trust, Inc. 8,100 0.20% Prudential Financial, Inc. 16,320 0.59% RenaissanceRe Holdings Ltd. ** 25,950 1.04% The Chubb Corporation 5,600 0.20% The Hartford Financial Services Group, Inc. 14,500 0.22% The Travelers Companies, Inc. 12,855 0.43% UnitedHealth Group Incorporated 25,018 0.74% Wellpoint, Inc. 5,900 0.26% 8.20% 11 Leather and Leather Products: Coach, Inc. 15,002 $ 0.55% 0.55% Metal Mining: Cliffs Natural Resources Inc. 1,500 0.08% Freeport-McMoRan Copper & Gold Inc. 14,559 0.44% Newmont Mining Corporation 5,570 0.17% 0.69% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 2,700 0.08% 0.08% Miscellaneous Manufacturing Industries: Mattel, Inc. 11,900 0.18% Siemens Aktiengesellschaft ** 3,405 0.27% 0.45% Miscellaneous Retail: Dick's Sporting Goods, Inc.* 3,795 0.09% Express Scripts, Inc. * 6,160 0.19% PetSmart, Inc. 24,431 0.63% Walgreen Co. 32,167 0.78% 1.69% Motion Pictures: The Walt Disney Company 12,880 0.29% 0.29% Nondepository Institutions: American Express Company 24,063 0.71% Discover Financial Services 15,000 0.23% 0.94% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 31,579 0.75% Cardinal Health, Inc. 29,900 0.77% 1.52% Oil and Gas Extraction: Encana Corporation ** 61,300 1.08% Eni S.p.A ** 8,100 0.22% Helmerich & Payne, Inc. 12,032 0.45% Nabors Industries Ltd. * ** 14,900 0.21% Noble Corporation ** 44,650 1.01% Occidental Petroleum Corporation 15,250 0.91% Patterson-UTI Energy, Inc. 13,800 0.25% Plains Exploration & Production Company * 23,200 0.50% Royal Dutch Shell PLC ** 5,900 0.24% Schlumberger N.V. (Schlumberger Limited) ** 27,240 1.34% Talisman Energy Inc. ** 19,900 0.23% 6.44% Paper and Allied Products: International Paper Company 5,400 0.09% 0.09% 12 Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 8,800 $ 0.22% Chevron Corporation 8,872 0.52% ConocoPhillips 26,005 1.12% Exxon Mobil Corporation 19,860 0.92% Total SA ** 7,100 0.24% Valero Energy Corporation 15,900 0.23% 3.25% Primary Metal Industries: Alcoa Inc. 8,200 0.07% Allegheny Technologies Incorporated 3,255 0.12% Precision Castparts Corp. 1,445 0.14% 0.33% Railroad Transportation: CSX Corporation 16,305 0.24% Union Pacific Corporation 13,266 0.79% 1.03% Real Estate: CB Richard Ellis Group, Inc.* 27,609 0.40% Pico Holdings, Inc. * 43,050 0.71% 1.11% Rubber & Miscellaneous Plastic Products: Deckers Outdoor Corporation * 7,800 0.39% Nike, Inc.-Class B 5,870 0.30% Tupperware Brands Corporation 3,280 0.13% 0.82% Security and Commodity Brokers: Ameriprise Financial, Inc. 19,306 0.64% Franklin Resources, Inc. 6,340 0.47% T. Rowe Price Group, Inc. 5,800 0.20% The Goldman Sachs Group, Inc. 2,500 0.19% 1.50% Service Necessity: Subsea 7 SA * ** 12,000 0.18% 0.18% Stone, Clay, Glass, Concrete Products: Owens Corning * 3,700 0.08% 0.08% Transportation By Air: Bristow Group Inc. 19,200 0.56% 0.56% Transportation Equipment: Autoliv, Inc. 5,000 0.22% BorgWarner Inc. * 3,130 0.15% Goodrich Corporation 5,900 0.32% Honeywell International Inc. 22,865 0.78% Lear Corporation 15,596 0.48% TRW Automotive Holdings Corp * 6,800 0.23% United Technologies Corporation 6,215 0.31% 2.49% Total common stocks (cost $141,775,316) 98.47% 13 Short-Term Investments: AIM Money market funds (.0.020075% at June 30, 2011) 3,578,292 $ 2.04% Total short-term investments (cost $3,578,292) 2.04% Total investments (cost $145,353,608) 100.51% Other assets and liabilities, net (0.51%) Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (14.30% of net assets) See accompanying notes to the financial statements. 14 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2011 Summary of Significant Accounting Policies (a) General American Fidelity Dual Strategy Fund, Inc. (the Fund) is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended. The assets of the Fund were formerly held by American Fidelity Variable Annuity Fund A (Variable Annuity Fund A), which operated as an open-end, diversified management investment company from 1968 to 1998, and was a separate account of American Fidelity Assurance Company (AFA). The Fund’s investment objectives are primarily long-term growth of capital and secondarily the production of income. In order to achieve these investment objectives, the Fund normally invests in a diversified portfolio consisting primarily of common stocks. Shares of the Fund are only available to separate accounts of American Fidelity Assurance or other insurance companies to fund the benefits of variable annuity contracts. (b) Investments The Fund’s investments are valued based on market value quotations, when available. Investments in corporate stocks are valued by a third-party servicer, Interactive Data Services. Securities for which published quotations are not available are valued based on policies approved by the Fund’s Board of Directors, generally at the quotation obtained from pricing services, such as Bloomberg L.P. Securities whose values have been materially affected by what the Fund’s investment adviser identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the board of directors.Short-term investments are valued on the basis of cost, which approximates market, and include all investments with maturities less than one year. The Fund’s portfolio of investments is diversified such that not more than 5% of the value of the total assets of the Fund is invested in any one issuer and not more than 25% is invested in any one industry or group of similar industries. Management does not believe the Fund has any significant concentrations of credit risk. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined using the specific identification method on a first-in, first-out basis. Security transactions are accounted for on a trade-date basis. Dividend income is recorded on the ex-dividend date, and interest income is recorded on the daily accrual basis. For certain securities in which the exact dividend is unknown on the ex-dividend date, such as stock in foreign companies, an estimate of the dividend is recorded on the ex-dividend date, and any necessary adjustments are added to the Fund’s investment income on the date the dividend is received by the Fund. Any taxes withheld by foreign governments or any foreign exchange experience (gains or losses) incurred by investment in such securities are paid by the Fund and arerecorded as reductions of dividend income. The Fund intends to make income and capital gains distributions, if any, on an annual basis. All distributions will be reinvested in additional shares of the portfolio at net asset value. As of June 30, 2011, the cost of purchases and proceeds from sales of securities, other than short-term securities, was $54,490,158 and $57,939,758 respectively, net of brokerage commissions. The gross unrealized appreciation and depreciation on investments at June30, 2011 for financial reporting purposes was $32,470,730 and $1,836,417 respectively. For federal income tax purposes, the cost, unrealized appreciation, and unrealized depreciation were $140,420,407, $28,000,102 and $2,578,093, respectively, at December31, 2010. The Fund groups its financial assets measured in three levels, based on inputs and assumptions used to determine fair value.These levels are as follows: Level 1 – quoted prices in active markets for identical securities.Level 2–other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of June 30, 2011.See Schedule of Portfolio Investments for industry categorization. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total (c) Income Taxes Management of the Fund believes that the Fund will continue to qualify as a “regulated investment company” under subchapterM of the Internal Revenue Code (theCode). Qualification as a regulated investment company relieves the Fund of any liability for federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code. The Fund’s policy is to comply with all sections of the Code that apply to regulated investment companies and to distribute substantially all of its taxable income to shareholders. No provision for income taxes is thus required. 15 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2011 During 2010, the Fund generated net capital loss for tax purposes of $13,243,219.These 2010 capital gains will be fully offset by the capital loss carryovers from prior years for tax purposes.During 2009, the fund generated net capital losses for tax purposes of $12,916,027.Of these net capital losses generated in 2009, $1,325,615 were incurred after October 31, 2009 and for tax purposes, the Fund elected to defer utilization until its 2010 tax year.The $1,325,615 in post October 2009 capital losses netted in the 2010 capital gains for tax purposes above.Of the $20,180,107 in net capital loss carryover to 2011, $158,338 will expire if not utilized by December 31, 2016, and $20,021,769 by December 31, 2017.The Fund’s board of directors will not distribute a realized gain divided in 2011 since the Fund, after consideration of capital loss carryovers, did not realize net capital gains in 2010. Net investment income (loss) and net realized gains (losses) may differ for financial statement and tax purposes primarily because of losses deferred due to “wash sale” transactions. The character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains (losses) were recorded by the Fund. On the statement of assets and liabilities, no permanent book-to-tax differences were recorded as of December 31, 2010 for undistributed net investment income, accumulated net realized gain, or unrealized appreciation on investments. The Fund recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Boards, ASC 740, Income Taxes.The Fund has no unrecognized tax positions as of December 31, 2010. As of December 31, 2010, the fund has no accrued interest and penalties related to unrecognized tax positions.The Fund would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2007 through 2010 remain open to examination by the major taxing jurisdictions to which the Fund is subject. The Fund is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelve months. (d) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (e) Distributions to Shareholders Dividends to shareholders from net investment income, if any, are paid annually.Distributions of capital gains, if any, are made at least annually, and as required to comply with Federal excise tax requirements.Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. A capital gain distribution was not declared in 2010 or 2009 since the Fund did not generate capital gains in 2009 and 2008, respectively. A capital gain generated in 2010. Transactions With Affiliates The Fund receives advisory services under a management and investment advisory agreement with AFA that provides for fees to be paid to AFA at an annual rate of 0.50% of the Fund’s average daily net assets. AFA has engaged four sub-advisors who receive fees based on a percentage of the Fund’s daily net assets. The subadvisors’ fees are paid by AFA. AFA pays all other expenses of the Fund except investment advisory fees and brokerage fees. The Fund will not reimburse AFA at a later time for any such amounts. Certain officers and directors of the Fund are also officers and directors of AFA. Distributions to Shareholders Dividends for 2011 will be declared sometime before September 15, 2011.On November 15, 2010, a distribution of $0.12 per share was declared from ordinary income, which amounts to $1,900,000. On November 13, 2009, a distribution of $0.13 per share was declared from ordinary income, which amounted to $2,200,000.There were no capital gains for 2010. The tax character of distributions paid during the years ended December 31, 2011 and 2010 was as follows: Distribution to Shareholders: Dividends paid from: Ordinary income $ —— $ Long-term capital gain —— $ Return of capital –––– –––– Total distributions to shareholders $ —— $ 16 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Unaudited Financial Statements June 30, 2011 As of December 31, 2010, the components of distributable earnings on a tax basis were as follows: Undistributed ordinary income $ Undistributed long-term losses Unrealized depreciation Distributable earnings $ Changes From Capital Stock Transactions As of six months ended June 30, 2011 and year ended December 31, 2010, 200,000,000 shares of $0.001 par value capital stock were authorized. Transactions in capital stock were as follows: Shares sold $ Shares issued in reinvestment of dividends and distributions — — Shares redeemed (5,558,907) (12,115,399) Increased (decrease) in net assets derived from capital stock transactions (436,099) (651,544) $ (4,695,883) (5,689,622) 17 EXPENSE EXAMPLE As a shareholder of the Fund, you incur a management fee.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 – June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period; however, you may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.As a result, the second line of the table is useful in comparing ongoing costs only; it will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expense Example Table Beginning Account Value January 1, 2011 Ending Account Value Value June 30, 2011 Expenses Paid During Period* Jan. 1 – June 30, 2011 Actual Hypothetical (Assumes 5% return before expenses) *Expenses are equal to the Fund’s annualized expenses ratio of 0.50%, multiplied by the average account value over the period, multiplied by 0.4958904 (the number of days in most recent fiscal half-year/365 (to reflect the one-half year period)). 18 PORTFOLIO HOLDINGS The following table depicts the portfolio holdings of the Fund by type of security and industry sector, showing the percentage of net asset value or total investments attributable to each as of June 30, 2011. Portfolio Holdings Percentage of Net Assets Apparel and Accessory Stores: 2.23% Apparel and Other Finished Products: 0.18% Auto Dealers, Gas Stations: 0.64% Building Materials and Garden Supplies: 1.17% Business Services: 7.00% Chemicals and Allied Products: 10.74% Coal Mining: 0.80% Communications: 2.12% Construction- Special Trade: 0.16% Depository Institutions: 1.69% Durable Goods, Wholesale: 0.58% Eating and Drinking Places: 0.74% Electric, Gas, and Sanitary Services: 1.94% Electronic and Other Electric Equipment: 8.10% Engineering, Accounting, Research, Mgmt and Relation Services: 1.72% Fabricated Metal Products: 0.91% Food and Kindred Products: 3.10% Food Stores: 0.48% Furniture and Fixtures: 1.21% General Merchandise: 0.98% Health Services: 0.49% Holding and Other Investment Offices: 1.40% Home Furniture and Equipment: 0.18% Hotels, Other Lodging Places: 0.45% Industrial Machinery and Equipment: 13.04% Instruments and Related Products: 4.13% Insurance Carriers: 8.20% Leather and Leather Products: 0.55% Metal Mining: 0.69% Mining, Quarry Nonmetal Minerals: 0.08% Miscellaneous Manufacturing Industries: 0.45% Miscellaneous Retail: 1.69% Motion Pictures: 0.29% Nondepository Institutions: 0.94% Nondurable Goods-Wholesale: 1.52% Oil and Gas Extraction: 6.44% Paper and Allied Products: 0.09% Petroleum Refining and Related Industries: 3.25% Primary Metal Industries: 0.33% Railroad Transportation: 1.03% Real Estate: 1.11% Rubber & Miscellaneous Plastic Products: 0.82% Security and Commodity Brokers: 1.50% Service Necessity: 0.18% Stone, Clay, Glass, Concrete Products: 0.08% Transportation By Air: 0.56% Transportation Equipment: 2.49% Short-Term Investments: 2.04% Other assets and liabilities, net -0.51% Total net assets 100.00% 19 AVAILABILITY OF PORTFOLIO HOLDINGS AND PROXY VOTING POLICIES AND RECORD The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.Each of (1) the Fund’s Form N-Q, (2) a description of the policies and procedures that the Fund, its investment advisor and its sub-advisors use to determine how to vote proxies relating to its portfolio securities holdings, and (3) information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by contacting the Fund at 1.800.662.1106, va.help@af-group.com or P.O. Box 25520, Oklahoma City, OK 73125-0520.The information is also available on the SEC’s website at http//www.sec.gov and at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1.800.SEC.0330. PARTICIPANTS’ BENEFITS As a participant of American Fidelity Dual Strategy Fund, Inc., you benefit from a number of valuable and helpful services that help you meet your investment needs.Some of the services you currently enjoy are the following: RE-INVESTMENT WITHOUT CHARGE Dividends and interest from investment income, as well as capital gain contributions, are automatically re-invested without charge. PROFESSIONAL MANAGEMENT Knowledgeable, full-time management constantly monitors market opportunities for your fund. CAPITAL FULLY INVESTED Accumulation units are issued in full and fractional amounts so that your net payments are immediately available for investment purposes. PERSONAL SERVICE Continuous personal service is available to you through the team of American Fidelity-trained, salaried representatives or directly from the Annuity Services Department in our home office. 20 Board of Directors DAVID R. CARPENTER, Chairman American Fidelity Executive Vice President Dual Strategy American Fidelity Corporation Fund, Inc. JO ANN DICKEY Retired Senior Vice President – Internal Audit American Fidelity Corporation MARK H. McCUBBIN Chief Executive Officer McCubbin Hosiery, LLC G. RAINEY WILLIAMS, JR. President and Chief Operating Officer Marco Holding Corporation Safekeeping of Securities InvesTrust, N.A. Oklahoma City, Oklahoma Independent Auditors KPMG, LLP Oklahoma City, Oklahoma Underwriter American Fidelity Securities, Inc. Oklahoma City, Oklahoma Member FINRA Investment Advisor American Fidelity Assurance Company Oklahoma City, Oklahoma Investment Sub-Advisors Beck, Mack & Oliver LLC New York, New York Quest Investment Management, Inc. Portland, Oregon The Renaissance Group LLC (d/b/a Renaissance Investment Management) Cincinnati, Ohio WEDGE Capital Management LLP Charlotte, North Carolina Board of Directors GREGORY S. ALLEN American Fidelity Chief Executive Officer Assurance Company Maine Street Holdings, Inc. JOHN M. BENDHEIM, JR. President Bendheim Enterprises, Inc. LYNDA L. CAMERON Vice-President Cameron Associates, Inc. WILLIAM M. CAMERON Chairman of the Board, President and Chief Executive Officer American Fidelity Corporation WILLIAM E. DURRETT Senior Chairman of the Board American Fidelity Corporation CHARLES R. EITEL Founder Eitel & Armstrong Consulting THEODORE M. ELAM Attorney McAfee and Taft A Professional Corporation PAULA MARSHALL Chief Executive Officer The Bama Companies, Inc. STEPHEN M. PRESCOTT, M.D. Physician/Scientist and President Oklahoma Medical Research Foundation 21 For More Information To obtain information: By telephone: Call 1.800.662.1106 By mail Write to: American Fidelity Dual Strategy Fund, Inc. P. O. Box 25520 Oklahoma City, OK73125-0520 By E-mail Send your request to: va.help@af-group.com On the Internet Text-only versions of fund documents can be viewed online or downloaded from the SEC’s web site:http://www.sec.gov You may also obtain copies of fund documents by visiting the SEC’s Public Reference Room in Washington, DC (phone 1.800.SEC.0330) or by sending your request and a duplicating fee to the SEC’s Public Reference Section, Washington, DC20549-6009. 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 GVA-277 Information Published 8/2011 22 Item 2: Code of Ethics Not applicable to Semi-Annual Report Item 3: Audit Committee Financial Expert Not applicable to Semi-Annual Report. Item4: Principal Accountant Fees and Services Not Applicable to Semi-Annual Report. Item 5: Audit Committee of Listed Registrants Not Applicable to Registrant. Item 6: Schedule of Investments Not Applicable.See Schedule of Portfolio Investments included in Item 1. Item 7: Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not Applicable to Registrant. Item 8: Portfolio Managers of Closed-End Management Investment Companies Not Applicable to Registrant. Item 9: Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not Applicable to Registrant. Item 10: Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures adopted by the Board on February 7, 2007 by which shareholders may recommend nominees to the Registrant’s Board of Directors.Following are the procedures that were adopted by the Board in 2007: “When formulating its director recommendations, the Board of Directors will consider any written recommendations received from shareholders of the Fund identifying the nominee and stating the nominee’s qualifications.Shareholders can send recommendations to American Fidelity Dual Strategy Fund, Inc., Attention:Corporate Secretary, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106.The Board of Directors evaluates all nominees for director in the same manner regardless of the source of the recommendation. Nominees for director must possess the following minimum qualifications:experience in the business community, proficiency in business matters (particularly investment, finance, legal or accounting matters), and exceptional personal integrity.In identifying and evaluating nominees for director, including nominees recommended by shareholders, the Board of Directors will implement such processes as it deems appropriate, including, in its sole discretion, retaining a third party or third parties to identify or evaluate or assist in identifying or evaluating potential nominees. When formulating its director recommendations, the Board of Directors will also consider any advice and recommendations offered by the Fund’s executive officers.However, at a minimum, each nominee for director must (i) meet the minimum qualifications set forth above, (ii) complete and sign the Fund’s Director and Officer Questionnaire in a form deemed appropriate by the Board of Directors prior to his or her nomination and (iii) provide biographical information upon request.Each director must, no less frequently than annually, complete and sign a Director and Officer Questionnaire in a form deemed appropriate by the Board of Directors.” Item 11: Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the principal executive officer, and Robert D. Brearton, the principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 12: Exhibits (a)(1) Not applicable to Semi-Annual Report. (a)(2) Separate certifications of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable to Registrant. (b) Certification of Principal Executive Officer and Principal Financial Officer required by Rule 30a-2(b) under the Investment Company Act of 1940. 23 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized officer. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: Name: Title: /s/ David R. Carpenter David R. Carpenter President and Principal Executive Officer Date:August 16, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By: Name: Title: /s/ David R. Carptenter David R. Carpenter President and Principal Executive Officer Date:August 16, 2011 By: Name: Title: /s/ Robert D. Brearton Robert D. Brearton Executive Vice President and Principal Financial Officer Date:August 16, 2011 24 Exhibit (a)(2) OFFICER’S CERTIFICATION I, David R. Carpenter, certify that: 1. I have reviewed this report on Form N-CSR of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements and other information included in this report fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report. 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and (d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:August 16, 2011 By: /s/ David R. Carpenter Name:David R. Carpenter Title:President & Principal Executive Officer 25 OFFICER’S CERTIFICATION I, Robert D. Brearton, certify that: 1.I have reviewed this report on Form N-CSR of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements and other information included in this report fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report. 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in rule 30a-3(c) under the Investment Company Act) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and d) disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:August 16, 2011 By: /s/ Robert D. Brearton Name:Robert D. Brearton Title:Executive Vice President & Principal Financial Officer 26 Exhibit (b) Certification of Periodic Financial Report Pursuant to Section 906 of the Sarbanes-Oxley Act In connection with the Form N-CSR of the registrant for the period ended June 30, 2011, the undersigned hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act that: 1.The attached Form N-CSR report of the registrant fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2.The information contained in such N-CSR report fairly presents, in all material respects, the financial condition and results of operation of the registrant as of and for the periods presented in the report. Dated:August 16, 2011 /s/ David R. Carpenter Name: David R. Carpenter Title: President & Principal Executive Officer /s/ Robert D. Brearton Name: Robert D. Brearton Title: Executive Vice President & Principal Financial Officer 27
